DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/SE2012/050718, filed 06/27/2012. Acknowledgement is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 1150613.6 filed on 06/30/2011 in Sweden.

Status of the Claims
Claims 1-5, 7-10, 13, 14 and 16-19 are pending; claims 1 and 19 are amended; claim 14 is withdrawn; claims 6, 11, 12 and 15 are cancelled. Claims 1-5, 7-10, 13 and 16-19 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims 19 under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 also recites at step (b) “a lowest flow rate of the first and second flow rates having the first or the second time segments at least on second into the injection”. This claim language is considered indefinite because it cannot be understood what is being claimed. Put another way, it is not readily clear how this claim language further limits the recited method. For example, it is not clear if Applicant is indicating the lowest flow rate of each of the first and second time segment is at the at least one second time point, or rather if it is indicating that the lowest flow rate is at least one second into one of the first and second flow rate, or rather if the intended meaning is neither of these. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10, 13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigmundsson et al. Determination of Active Concentrations and Association and Dissociation Rate Constants of Interacting Biomolecules: An Analytical Solution to the Theory for Kinetic and Mass Transport Limitations in Biosensor Technology and Its Experimental Verification, Biochemistry, 2002, (41), p. 8263-8276 (IDS entered 12/30/2013) in view of Andersson et al. US PG Pub No. 2007/0016378 A1 (previously cited), Radziejewski et . 
Sigmundsson et al. teach determination of active concentrations based on surface plasmon resonance by global curve fit (see e.g. abstract). Sigmundsson et al. teach the active method step of contacting, under a laminar flow of sample (abstract, page 8271, col. 2, para 2), solid phase surface supporting a ligand to the target analyte (page 8268, col. 2, para 3; page 8271, col. 2, para 2), the ligand capable of specifically binding under at least a partially mass-transport limited condition (see Sigmundsson, binding does occur and is observed at conditions of partial mass transport; see Sigmundsson especially at page 8264, col. 2, para 2 to page 8265, col. 2, para 1 and Tables 1-2).
Sigmundsson teach determining binding rates of analyte to ligand (determining initial binding rates, as the method relies on changes in binding rates with varying flows, see Sigmundsson is observing an "initial" rate, especially at page 8274 (analyzing the injection phase, i.e. initial binding), see also abstract and page 8264, col. 1, para 2 (data recorded over time, indicating an "initial" measurement)); see also page 8265, col. 2, para 2 and equation 9 and 10 calculation of (dR/dt, consistent with the rate as determined by Applicant’s originally filed specification). See also page 8272, col. 1, para 1 and page 8269, paragraph bridging col. 1 and col. 2. Sigmundsson et al. teach methods running different analyte concentrations at different flow rates (i.e., thereby addressing different time segments as presently claimed, since “time segment” as claimed appears to represent the duration of a given, single flow rate, i.e. the point at which a flow rate is initiated through the duration of that flow rate is a “time segment”) to 
Sigmundsson teach the contacting (step of contacting sample with solid phase surface) occurs in a sensor device (binding of ligand to target on a planar solid surface support, as described above, the sensor considered to be a mass-sensing based interaction analysis biosensor). Specifically, Sigmundsson et al. uses a biosensor that is based on surface plasmon resonance, see e.g. page 8268, col. 1, para 4 (i.e. mass sensing, or evanescent wave sensing, as instantly claimed).
The method of Sigmundsson et al. determines the association/dissociation rate constants based on mass transport and binding theory (conditions are at least partially mass-transport limited); Sigmundsson et al. thereby reads on determining, from the determined initial binding rates, the initial binding rate corresponding to the transport-limited interaction at the surface(s), Sigmundsson et al. is determining active analyte (see e.g. page 8264, col. 2, para 2) concentration by injecting sample, contacting sample with ligand at the surface under laminar flow, determining concentration from global curve fitted data that takes into account the mass-transport (see also page 8263, col. 1, last para, and page 8268, col. 2, last para). Sigmundsson teach flow cell biosensor provided by BIAcore2000 Instrument (e.g. para 8268, col. 1, para 4, a mass-sensing based interaction analysis biosensor).
Sigmundsson further addresses determining a first active concentration by “fitting the determined initial binding rates to a kinetic model at least one of directly or with parameters for dilution”, see as Sigmundsson does teach regarding data analyses, considering parameters such as dilution and flow rate when performing their analyses (see page 8268, col. 1, last paragraph to CA) using kc, which is calculated using parameters for flow rate (see also 8265, left column; 8274, col. 1, para 2; 8275, last paragraph; and title of the reference). 
Therefore, the analyses performed in Sigmundsson (fitting binding data to the kinetic model) reads on this claim terminology when given its broadest reasonable interpretation. Sigmundsson is observing initial rate, see page 8274, col. 1, last para, Sigmundsson analyzing the “injection phase”, where rate binding would be a maximum (the initial rate at transport limited interaction is the maximum binding rate, therefore Sigmundsson is extrapolating maximum rate from the fitting). 
Furthermore, Sigmundsson et al. make clear that binding rates were fitted using data from the different flow rates, in that data from all of the flow rates were included in a global fit (see especially Figs. 2, 5, and 6 and their accompanying legends; and paragraph bridging pages 8271-8272; and Tables 1-2 (“two different sets of initial values were used in the global fit procedures”), thereby reading on “including values from the first and second time segments associated with the start of the first and second flow rates”.
Sigmundsson et al. differs from the claimed invention in that Sigmundsson fails to teach the active step of injecting as a single injection of the sample having the analyte, fails to teach contacting the sample with a plurality of solid phase surfaces each having a different ligand density, wherein the injection comprises adjusting flow rate (from a first flow rate to a second flow rate during injection, while the sample contacts the solid phase). Sigmundsson also fails to 
Andersson et al. teach (para [0085]), referring to BIAcore instrumentation, that as an alternative to performing affinity assays using varying concentration of analyte and uniform concentration of ligand (which is the way assays were performed in Sigmundsson), one can instead perform such assays with a number of surface areas of different densities (surface concentrations) of immobilized ligand and a single analyte concentration. Andersson et al. therefore indicate that the use of a single analyte concentration (i.e. a single injection of sample) together with different densities of immobilized ligand was a recognized suitable alternative technique for that as taught by Sigmundsson (employing multiple analyte concentrations and a single ligand density).
Radziejewski et al. teach at para [0031] a key advantage of biosensors includes the ability to collect data in real-time, rapidly providing detailed information about a binding reaction. At para [0031], Radziejewski et al. teach the availability of BIAcore instruments (models 1000, 2000 and 3000) for sensor chip-based SPR devices that can directly accept samples, teaching the sensor surface is divided into four separate flow cells that can operate individually or in series. At para [0031], teaching the configuration allows continuous flow over the surfaces alleviating the need for time-consuming wash steps when exchanging analyte solution for buffer, that this configuration allows one to immobilize three different surfaces while maintaining a surface as a reference, all within the same chip. At para [0031], Radziejewski et al. teach the ability to flow over all four cells simultaneously allows in line reference subtraction and improved data quality.

GE Healthcare teaches an Instrument Handbook for BIAcore, which is the same instrument used by Sigmundsson to perform their Surface Plasmon Resonance measurements. GE Healthcare teach that for correct injections, there should be a delay between the start of the injection as recorded in the event log and the beginning of the response in the first flow cell corresponding (e.g. 1 second). See page 148. Furthermore, the reference teaches that there is a dead volume between the inlet valve and the flow cell is ≈0.5 μl. In serial injection mode the dead volume is ≈0.5 μl to flow cell 1 and an additional 0.3 μl per subsequent flow cell. This gives a time delay in sensograms between flow cells corresponding to about 1 s at 20 μl/min. See pages 204 and 43. 

It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have modified the method of Sigmundsson et al. in order to have alternatively employed a number of surface areas of different ligand densities and a single analyte concentration/single injection of sample, as in Andersson et al. in order to achieve the same purpose, namely to assess binding between ligand and analyte (to determine active analyte concentration) because Andersson et al. teach this format/technique as a suitable, equivalent alternative to having varying analyte concentration and uniform (single) ligand density (as in Sigmundsson). It would have been an obvious matter of a simple substitution of one known format/technique for the other because it was known in the art that one can assess binding by either format, that each were suitable alternatives of one another. It has been established by the courts that it is obvious to use one known technique for another when the techniques are recognized by the prior art as equivalents (see MPEP 2183). Additionally, further motivation to 
	Additionally, when using a uniform analyte concentration and varying the immobilized ligand density in this manner, it would have been further obvious to one of ordinary skill in the art to use a single analyte injection to introduce analyte to all ligand surfaces (each surface having different density of ligand) at once, as in Radziejewski, and as indicated by the modification of Sigmundsson et al. by Anderson, in order to streamline the method, eliminating any need for a washing step (or regeneration step); further because Radziejewski teach flowing over a multiple surfaces in series improves data quality. One of ordinary skill in the art would have a reasonable expectation of success because the instrumentation as taught by both of Sigmundsson and Radziejewski is for the same purpose, namely obtaining kinetic binding data, using immobilized ligand and injecting analyte over the immobilized ligand. 
	Put another way, substituting the known format of Andersson in place of that of Sigmundsson (using a single concentration flowed over a series of surfaces having different ligand density), one of ordinary skill would find it obvious to apply the analyte to the BIAcore 
	Regarding the limitation “as the sample contacts the plurality of solid phase surfaces or surface areas...during a single flow pass, adjusting a flow rate…from a first…to a second flow rate different from the first flow rate”, as indicated previously above (see citation of Sigmundsson et al.), the prior art teaches methods running different analyte concentrations at different flow rates to generate a set of mass transport-dependent response curves (sensograms) using one ligand density. Furthermore, as indicated above, the combination of the cited art, specifically Anderson, indicates rather than a single ligand concentration, one can alternatively rely on a single analyte concentration and multiple different surfaces having different ligand densities (see analyses and citations above). One of ordinary skill in the art at the time of the invention, performing the modified method as described above (Sigmundsson et al. in view of Andersson and Radziejewski) would further still expect, upon modification, to maintain the ability to alter flow rate during the single injection cycle thereby still obtaining the response curve data desired by Sigmundsson, because Quinn teach, with respect to single injection analyses, it is known in the art that one has the ability change the flow rate during a single injection (flow pass) “on the fly” in order to create a step profile. Changing on the fly is considered to teach/suggest changing while in contact with the surfaces. As such, it would have as the analyte flows over the various ligand surfaces (i.e., while the flow is in contact with the surfaces having immobilized ligand), it being obvious to try because the prior art recognized the ability to change flow rate without changing injection (to change flow during single injection), while maintaining the feasibility of collecting and obtaining usable binding data regarding the interaction between analyte in the flow and the immobilized ligand. Because it was predictable that one can vary flow rate while injecting a single sample (as suggested by Quinn), one would have had a reasonable expectation of success in maintaining the step of varying flow rate as taught by the Sigmundsson to obtain the data.
	Regarding amendments to the independent claim at step (e), it would have been further prima facie obvious to one having ordinary skill to have used/performed a plot of binding versus immobilization density (e.g., to have provided a graphical representation of binding rate ratios from the initial binding rates) in order to select the data for the determination (Kulagina) because the ordinary skilled artisan would readily appreciate that such a plot would necessarily allow the practitioner to be capable of interpreting the data (interpret the results, see Kulagina). The modification would be an obvious matter of applying known technique (plot binding versus ligand density) to draw conclusions and make observation regarding the binding event, which as recognized by the prior art (e.g., Sigmundsson) is relatable to active concentration. See also Sigmundsson et al. also teach (see e.g. page 8269, col. 1, para 2) performing curve fitting, and further using the models in order to interpret behavior and to predict behavior or properties. Considering the teachings of Sigmundsson et al., analyzing data to interpret and predict behavior, 
Regarding the amended claim language at the “facilitating a single injection of the sample” step (step (a), namely the newly recited limitation “a conversion factor used to determine concentration units for each of the surface areas supporting the ligand, the conversion factor based on a distance from the surface areas”, this limitation does not read as any particular active step or action performed as part of the step recited at step (a), nor is it clear how this limitation limits any recited steps or actions performed. See the rejection as set forth in detail above under 35 U.S.C. 112(b). 
Regarding the amendments to claim 1 step (b), namely “a lowest flow rate of the first and second flow rates having the first or the second time segments at least one second into the injection”, it is noted that this limitation interpreted as indicating a result that would naturally follow from varying the flow rates. The cited prior art is teaching varying a flow rate from a first flow rate (i.e. a first time segment wherein the flow rate is one rate) to a second flow rate (i.e. a second time segment wherein the flow rate is varied and as such is a different flow rate from the first). It would necessarily be the case that one of the first or second flow rates would have to be lower than the other, as a result, it would be expected that at the point in time that is at least one 
Regarding claim 2, see analysis provided above, the chip of Radziejewski et al. teaches at least four surfaces for ligand binding; as such the combination of Sigmundsson et al. in view of Andersson et al., Radziejewski et al. and Quinn et al. addresses at least four different densities of immobilized ligand at the different divided surfaces (varying ligand rather than analyte concentration).
Regarding claim 3, see as cited previously above, Sigmundsson is observing initial rate, see page 8274, col. 1, last para, Sigmundsson analyzing the “injection phase”, where rate binding would be a maximum (the initial rate at transport limited interaction is the maximum binding rate). 
Regarding claim 4, see above, the combination of the cited art (e.g., Sigmundsson) teach at least two different flow rates (e.g., Sigmundsson page 8268, col. 2, para 2), “at least two” suggesting two or more (see, Sigmundsson teaching 3 flow rates). 
Regarding claim 5, as previously discussed above, Sigmundsson et al. is performing their method to determine active concentration. Sigmundsson et al. teaches the mass transport coefficient as equation 6, page 8265, which involves the cubic root of the flow rate (F). Also at page 8273, col. 1, para 1, Sigmundsson et al. teach it was found that only the lowest concentration could be fitted to a 1:1 model of molar binding, further teaching higher concentrations did not conform with the binding model. Sigmundsson et al. is determining from the initial rates at the different flow rates (at least 2), the lowest ligand density that conforms to determine active analyte concentration. Accordingly, the reference reads on the claim when given its broadest reasonable interpretation, since Sigmundsson similarly involves determining 
Regarding claim 8, as indicated above, the method as addressed under the combination of the prior does teach at least two flow rates (two or more) to determine kinetic binding data and does teach performing under a single injection (flow pass).
 Regarding claim 9, at page 8269, col. 2, paras 1 to page 8270, Sigmundsson et al. teaching fitting the data by performing global fit, considering parameters such as sample dilution and flow rate (see page 8267, col. 2, last paragraph). Sigmundsson et al. teach kc is the transport coefficient (see e.g. page 8265, col. 1, para 1), and kc (transport coefficient) according to Sigmundsson et al., it is necessarily a constant determined by equations 6 and 7 at page 8265; kc is determined based on diffusion coefficient D, bulk flow rate F, the height (h), width (w),  the lengths start to end of detection area from inlet of the flow cell (l1 and l2); all of which are set variables that can be input into equations 6 and 7. As such, Sigmundsson is teaching co-evaluating data from active concentration by kinetic analysis at each different (adjusted) flow rates under partial or mass transport limitation, wherein the binding data are fitted to a kinetic model and wherein the transport coefficient (kc) is constant. See as above, Sigmundsson teach at least two, thereby addressing the method at more than two flow rates.
Regarding claim 10, Sigmundsson et al. teach at page 8267, col. 2, last para, 10 fold dilution were analyzed (see also page 8271, col. 2, last para and page 8272, col. 2, last para, serial dilutions; and Figure 6C several different protein concentrations). Given the combinations of the cited art above, the prior art addresses performing the method as taught by the combination at various dilutions (an injection cycle of single analyte concentration for each 
Regarding claim 13, the methods of Sigmundsson et al. were performed by computer (i.e. computer implemented), see e.g. page 8268, col. 1, paras 4 and 5; Measurements were carried out with a BIAcore 2000 instrument; data modification performed via computer-implemented data processing (e.g. program Bia-Evaluation).
Regarding claims 16 and 17; the methods of Sigmundsson et al. are biosensing methods that implement surface plasmon resonance, said methods employing a sensor device (binding of ligand to target on a planar solid surface support, as described above). As a result, the method of Sigmundsson et al. uses a biosensor that is based on surface plasmon resonance (i.e. mass sensing, or evanescent wave sensing, as instantly claimed), see Applicant’s originally filed specification, at page 6, SPR sensors are considered to be evanescent wave based sensors, as is acknowledged by Applicant’s disclosure.
Regarding claim 18, see as cited previously above, Sigmundsson teaching three flow rates, the second being higher than the first. 
Regarding claim 19, see as indicated above, the combination of the cited art addresses binding (initial rate data) versus immobilization level (ligand density). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7-10, 13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 and 24-27 of copending application 14/130,009 in view of Kulagina et al. 
Copending application 14/130,009, similarly recites a method of determining active concentration of analyte in a sample, injecting (facilitating) a single injection of the sample, under laminar flow, thereby contacting a plurality of solid phase surfaces or surface areas, each supporting ligand at different ligand density, adjusting (varying/changing) flow rate during the single injection (sample contacts the solid phase surfaces under laminar flow during the single flow pass, adjusting rate from a first to a second different flow rate), the method performing using a mass-sensing based interaction analysis biosensor, determining initial binding rate of the analyte to the ligand at each surface or surface area, determining from the initial binding rates, the initialing binding rate corresponding to transport limited interaction, from the initial binding rate determined, determining active analyte concentration, see e.g. copending claims 14, 18, 19, the determining step comprising determining using the initial binding rate determined for the transport limited interaction (the interaction in the biosensor), an active concertation of analyte by fitting the rates to the kinetic model. See the copending application the kinetic model accounts for the flow rates (time segments), but also for sample dilution (copending claim 14), see the copending application fitting at different dilutions using changing flow rate (time segments) used to match with the determined concentration. The copending application it using the fitting of the initial rates to determine the maximum (extrapolate the max), see above, since the initial rate corresponding to transport limited interaction is the maximum.

See also Kulagina et al. is as cited previously above (see detailed citation above), Kulagina et al. teach at Figure 9, a plot of binding of analyte (bacteria) versus the concentration (i.e. density) of ligand at the sensor site; specifically the teachings of Kulagina et al. demonstrate that binding activity of ligand may be improved at higher surface density of the immobilized ligand when immobilized directly (see e.g. para [0095]). Kulagina et al. support, when plotting data obtained by varying immobilized ligand, one would plot the data in terms of binding versus ligand density, to interpret the results of binding (e.g., efficiency). 
	It would have been further obvious to have modified the copending application and the cited prior art for the same reasons as discussed previously above (see above analysis provided previously as the same reasoning applies presently (Kulagina), which also addresses claim 7 as presented), thereby arriving at the invention as claimed (see above analyses, as the same reasoning also applies presently). 
	Regarding claim 3, see analysis above, and copending claim 1 addressing wherein the initial rate corresponding to transport limited interaction is the maximum. 
Regarding claims 4, 8 and 18, see copending claim 15 (two different flow rates).
	Regarding claim 9, see copending claim 14, adjusting flow rates under partial or complete transport limitation, binding data fitted to kinetic model with contact transport coefficient.
	Regarding claim 10, see copending claim 14 reciting using several dilution of sample. 
	Regarding claim 13, see copending claim 22, computer implemented method.

Regarding claim 19, see as indicated above, the combination of the cited art addresses binding (initial rate data) versus immobilization level (ligand density).

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-23 of copending Application No. 14/130,009 in view of Kulagina et al. as applied to claim 1 above, and further in view of Karlsson et al., Analyzing a kinetic titration series using affinity biosensors, Anal. Biochem., 349, (2006), p. 136-147 (previously of record).
The copending application is as discussed in detail above, reciting a method substantially as claimed, including (see e.g. copending claim 5) reciting each of a plurality of surfaces having different ligand density; but fails to specifically teach 4 different ligand densities.
Karlsson et al. similar to the copending application teach methods implementing a biosensor with immobilized ligand wherein sample containing analyte is flowed over the immobilized ligand at the sensor surface (see e.g. abstract) for analyte detection. Specifically Karlsson et al. teach analysis which involves ligand surfaces that differed three to four fold in immobilization density (thereby addressing up to 4 different ligand densities). Also, at page 144, end of col. 1 to col. 2, para 1, Karlsson et al. teach it is a good strategy to use several different ligand densities with said biosensors in order to achieve at least one that is sufficiently active. Karlsson et al. teaching an immobilized ligand can be expected to be anywhere from 0-100% active, that activity varies between coupling chemistries. 
prima facie obvious to use at least 4 different ligand densities as taught by Karlsson et al. in order to achieve at least one that is sufficiently active. One of ordinary skill in the art would reasonably expect success because, based on the teachings of Karlsson et al., there is expected variability with respect to immobilized ligand activity, and using the different densities would improve one’s chances of achieving sufficient activity. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims on the ground of non-statutory double patenting, at remarks page 6 Applicant requests the rejection be held in abeyance. See the rejection is pending as set forth in detail above.
Regarding remarks at pages 6 and 7, the rejection of claim 19 under 35 U.S.C. 112(a) is withdrawn in response to Applicant’s amendments to the claims (see as indicated above).
Further, regarding remarks at page 7, the previous rejections of claims under 35 U.S.C. 112(b), regarding the language at claim 1, “facilitating”, regarding the limitations at step (e), regarding the limitation “values obtained during the first and second time segments”, regarding “the flow rate at which binding is determined in (c)”, and regarding “the lowest flow rate”, and at claim 19, regarding “the initial binding rate” are withdrawn in response to Applicant’s amendments to the claims. However, see new ground of rejection set forth under 35 U.S.C. 112(b) in response to amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103 (remarks page 8-11), Applicant argues the combination of the cited art does not address the present claim language. In particular, 
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.